
	
		I
		111th CONGRESS
		2d Session
		H. R. 6150
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2010
			Mr. Gallegly (for
			 himself, Mr. Lewis of California,
			 Mr. McKeon,
			 Mr. Simpson,
			 Mr. Calvert,
			 Mr. LaTourette,
			 Mrs. Napolitano,
			 Mrs. Capps,
			 Ms. Loretta Sanchez of California,
			 Mr. Filner,
			 Mr. Baca, and
			 Ms. Richardson) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the limitation on liability for certain
		  passenger rail accidents or incidents under section 28103 of title 49, United
		  States Code, and for other purposes.
	
	
		1.Accident liability
			(a)AmendmentSection 28103 of title 49, United States
			 Code, is amended—
				(1)in subsection
			 (a)(2), by striking The aggregate and inserting Except as
			 provided in paragraph (3), the aggregate;
				(2)by adding at the
			 end of subsection (a) the following new paragraph:
					
						(3)The liability cap under paragraph (2) shall
				be $500,000,000 if the accident or incident was proximately caused by gross
				negligence or willful misconduct of the defendant. Such amount shall be
				adjusted annually by the Secretary to reflect changes in the Consumer Price
				Index-All Urban Consumers.
						;
				and
				(3)in subsection (c), by striking
			 $200,000,000 and inserting $500,000,000.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall be effective for any passenger rail accident or incident
			 occurring on or after September 12, 2008.
			
